 

EOS PETRO EMPLOYMENT AGREEMENT

 

This Agreement is entered into as of September 13, 2012 (“Effective Date”),
between Eos Petro, Inc. (“Company”) and Martin Cox (“Employee”).

 

In consideration of the covenants and obligations in the Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged and accepted, Company and Employee (each, a “Party” and
collectively, the “Parties”) agree as follows:

 

1.          At-Will Employment. Employment with Company is at-will and may be
terminated by Company or Employee at any time, with or without advance notice.
Nothing in this Agreement is intended: (1) as a guarantee of employment; or (2)
to impact Employee’s ability to bargain collectively and engage in concerted
activities regarding the terms and conditions of his employment under the
National Labor Relations Act.

 

2.          Duties. Employee’s duties as an Operations Manager for Company
include assessing viability of acquisition prospects; evaluating, executing and
managing company operations; assisting third party operatives with management of
company assets; field related operational supervision and other related duties
identified by the Chief Executive Officer of the Company. Employee shall devote
his full business time and effort to the performance of his duties for the
Company, and shall perform those duties faithfully and to the best of his
ability. Employee shall report solely to the Chief Executive Officer, and shall
be subject to the Company’s policies, procedures and approval practices which
are generally in effect for employees of the Company.

 

3.          Salary. In consideration of Employee’s performance of his duties,
Company will pay Employee: (1) $20,000 upon Employee’s execution and delivery to
Company of this Agreement; and (2) a base salary (“Base Salary”) at an annual
rate of $120,000 (One Hundred Twenty Thousand Dollars). The Base Salary shall be
payable in accordance with the Company’s ordinary payroll practices. The Company
will review the Employee’s Base Salary for increase from time to time. Any
increase to Base Salary shall be in the sole discretion of the Company’s Chief
Executive Officer and, as so adjusted, shall constitute “Base Salary.”

 

4.          Expenses. The Company shall promptly reimburse Employee for all
reasonable travel and business expenses that Employee incurs in connection with
his employment, provided Employee incurs and accounts for those expenses in
accordance with the policies and procedures established by the Company. Travel
expenses shall include but not be limited to business class airfare, airport
shuttles and taxis, gasoline, rental cars and hotel accommodation.

 

1

 

 

5.          Stock Award. If Employee is still employed by the Company on the
one-year anniversary of the Effective Date, Employee shall receive 100,000
shares of the Company’s common stock (the “Stock Award”), which shall be subject
to the following limitations:

 

5.1.      No Registration. Employee acknowledges that he is fully informed that
the Stock Award is not being registered under the federal securities laws or the
securities or blue sky laws of any state or foreign jurisdiction; that the Stock
Award must be held indefinitely unless it is subsequently registered under any
applicable federal or state securities laws, or unless an exemption from
registration is available thereunder; and that the Company has no obligation to
register the Stock Award.

 

5.2.      Restrictive Legend. Employee understands and agrees that the
certificate(s) for the Stock Award shall bear substantially the following legend
until (a) the Stock Award shall have been registered under the Securities Act of
1933, as amended (the “Securities Act”) pursuant to a registration statement
that has been declared effective; or (b) in the opinion of counsel reasonably
acceptable to the Company, the Stock Award may be sold without registration
under the Securities Act as well as any applicable “Blue Sky” or state
securities laws:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

5.3.     Tax Advice. The Employee and his advisors, if any, have been afforded
the opportunity to ask questions of the Company, and the Employee has sought
such accounting, legal and tax advice as he has considered necessary to make an
informed decision with respect to his acquisition of the Stock Award. The
Employee understands that he (and not the Company) shall be responsible for his
own tax liabilities that may arise as a result of receiving the Stock Award.

 

2

 



 

6.          Confidential Information.

 

6.1.          Definitions:

 

6.1.1.     “Confidential Information” means any information of or relating to
the Company that Employee learns or develops during the course of employment
with Company that (1) is not generally known to the public, and (2) has
commercial value in Company’s business. Such information includes, but is not
limited to, Inventions (as defined below), ideas, designs, strategies,
forecasts, sales, process and engineering information, information about new or
future products or services, Company’s marketing plans and goals, unpublished
financial information, lists of Company’s prospects, information about customer
or prospect purchases and preferences, information about employees and lists of
Company’s employees, information regarding research and development, consulting
processes, management systems, computer software, code and programs, means of
accessing Company’s computer systems or networks, algorithms, hardware
configurations and any other confidential information which provides Company
with a competitive advantage. Confidential Information also includes information
of third parties regarding which Company has accepted obligations of
confidentiality.

 

6.1.2.     “Trade Secret” means information, including, but not limited to, a
formula, pattern, compilation, program, device, method, technique or process,
which both: (a) derives independent economic value, actual or potential, from
not being generally known to or readily ascertainable by people who can obtain
economic value from its disclosure or use; and (b) is the subject of Company’s
efforts to maintain its secrecy that are reasonable under the circumstances.

 

6.1.3.     “Inventions” means all discoveries, developments, designs,
improvements, ideas, inventions, trade secrets, formulas, processes, techniques,
computer programs, know-how and data, made or conceived or reduced to practice,
whether or not patentable or registerable under copyright or similar statutes,
and whether or not shown or described in writing or reduced to practice.

 

6.1.4.     “Person” shall mean any individual, company, corporation,
partnership, joint venture, limited liability company, limited liability
partnership, association or other entity or arrangement under which business may
be conducted or contracts may be entered into.

 

6.2.          Nondisclosure. Both during the Employee’s employment with the
Company and thereafter:

 

6.2.1.     Employee agrees to maintain in confidence any Confidential
Information or Trade Secrets unless or until: (a) it shall have been made public
by an act or omission of a party other than himself of herself; or (b) Employee
receives such Confidential Information or Trade Secrets from an unrelated third
party on a nonconfidential basis.

 

6.2.2.     Employee further agrees to use all reasonable precautions to ensure
that all Confidential Information and Trade Secrets are properly protected and
kept from unauthorized persons or disclosure.

 

3

 

 

6.2.3.     Upon termination of Employee’s employment with the Company, and if
requested by Company at any other time, Employee shall promptly return to
Company, and delete from any personal computer or other device, all materials,
writings, equipment, models, mechanisms, and the like obtained from or through
Company including, but not limited to, all Confidential Information and Trade
Secrets, all of which Employee acknowledges and agrees is the sole and exclusive
property of Company.

 

6.2.4.     Employee agrees that he will not, without first obtaining the prior
written permission of the Chief Executive Officer of Company: (a) directly or
indirectly utilize any Confidential Information or Trade Secrets in his or her
own business or for the benefit of any person or entity other than the Company;
(b) develop, manufacture, license, and/or sell any product that is based in
whole or in part on Confidential Information or Trade Secrets; or (c) disclose
such Confidential Information or Trade Secrets to any person or entity other
than the Company.

 

6.2.5.     Employee agrees to keep secret and not disclose to Company any
confidential information or trade secrets of any former employer or other Person
possessed by Employee as long as such information remains confidential or
secret.

 

6.2.6.      If Employee loses or makes unauthorized disclosure of any of the
Confidential Information or Trade Secret, the Employee will immediately notify
the Company and take all reasonable steps necessary to retrieve the lost or
improperly disclosed Confidential Information.

 

6.2.7.      If Employee is required in a civil, criminal or regulatory
proceeding to disclose any part of the Confidential Information or any Trade
Secret, Employee will give the Chief Executive Officer of the Company prompt
written notice of the request for information to permit the Company to seek an
appropriate remedy or to waive the Employee's compliance with the provisions of
this Agreement in regard to the request.

 

7.          Work.

 

7.1.          Any work, Inventions, improvements or ideas and the tangible
embodiments of same made or conceived by Employee in connection with and during
the period of Employee’s employment (collectively, the “Work”), shall be the
sole and exclusive property of Company.

 

7.2.          In the event it is established that any such Work does not qualify
as a “Work Made for Hire” as that phrase in defined by the U.S. Copyright laws,
Employee agrees to and does hereby assign to Company all of Employee’s right,
title and interest in and to such Work including, but not limited to, all
patents, copyrights, trademarks and other proprietary rights relating thereto,
and all extensions and renewals thereof.

 

4

 

 

7.3.          The Employee recognizes that this Agreement does not require
assignment of any invention that qualifies for protection under Section 2870 of
the California Labor Code.1

 

7.4.          Both during the term of Employee’s employment and thereafter,
Employee shall at Company’s expense fully cooperate with Company in the
protection and enforcement of any intellectual property rights that may derive
as a result of the work performed by Employee during the course of Employee’s
employment. This shall include executing, acknowledging, and delivering to
Company all documents or papers that may be necessary to enable Company to
publish or protect said inventions, improvements, and ideas.

 

7.5.          To the extent that Employee has made or created Inventions,
Employee represents and warrants that the items listed on a separate sheet
attached to this Agreement and made a part of it is a complete list of all
Inventions, as defined in this Agreement, made or created by Employee prior to
Employee’s employment by Company, and which Employee wishes to exclude from this
Agreement.

 

8.          Termination of Agreement.

 

8.1.          This Agreement will terminate upon the termination Employee’s
employment with Company. Upon the termination of the Employee’s employment,
Employee will be paid: (1) his Base Salary earned through the date of
termination; and (2) reimbursement for any unreimbursed business and travel
expenses properly incurred by the Employee prior to the date of Employee’s
termination. Notwithstanding this provision, the provisions of Sections 6, 7 and
9.2 survive the termination of this Agreement.

 

9.          General Provisions.

 

9.1.          Notices. Any notices or other communications required or permitted
to be given under this Agreement must be in writing and addressed to Company or
Employee at the addresses below, or at such other address as either party may
from time to time designate in writing. Any notice or communication that is
addressed as provided in this Section will be deemed given: (a) upon delivery,
if delivered personally or via certified mail, postage prepaid, return receipt
requested; or (b) on the first business day of the receiving party after timely
delivery to the courier, if delivered by overnight courier. Other methods of
delivery will be acceptable only upon proof of receipt by the party to whom
notice is delivered.

 



 

 1 Section 2870 provides: (a) Any provision in an employment agreement which
provides that an employee shall assign, or offer to assign, any of his or her
rights in an invention to his or her employer shall not apply to an invention
that the employee developed entirely on his or her own time without using the
employer's equipment, supplies, facilities, or trade secret information except
for those inventions that either: (1) Relate at the time of conception or
reduction to practice of the invention to the employer's business, or actual or
demonstrably anticipated research or development of the employer; or (2) Result
from any work performed by the employee for the employer. (b) To the extent a
provision in an employment agreement purports to require an employee to assign
an invention otherwise excluded from being required to be assigned under
subdivision (a), the provision is against the public policy of this state and is
unenforceable.

 

5

 

 

If to Company:  Eos Petro, Inc.   2049 Century Park East   Suite 3670   Los
Angeles, CA 90067     If to Employee: Martin R. Cox   1412 Main Street   Suite
1800   Dallas, TX 75202

 

9.2.            Agreement To Arbitrate Disputes.

 

9.2.1.     Arbitration. Subject to the exceptions described in this Agreement,
any controversy, dispute or claim arising out of or relating to this Agreement
or any breach of it (each a “Claim”), shall be settled by binding arbitration in
Los Angeles County, California accordance with the Employment Dispute Resolution
Procedures of the selected arbitration group such as ADR, JAMS or American
Arbitration Association (“AAA”). The Claims covered by this agreement include,
but are not limited to, claims for wages and other compensation, claims for
breach of contract (express or implied), tort claims, claims for discrimination
(including, but not limited to, race, sex, sexual orientation, religion,
national origin, age, marital status, medical condition, and disability),
harassment (including, but not limited to race, sex, sexual orientation,
religion, national origin, age, marital status, medical condition, and
disability), and claims for violation of any federal, state, or other government
law, statute, regulation, or ordinance. This provision shall not apply, however,
to claims for workers’ compensation or unemployment insurance benefits, or
claims; nor shall it restrict Employee’s right to submit claims to the Equal
Employment Opportunity Commission or the Department of Fair Employment and
Housing, as appropriate. In addition, this Agreement to Arbitrate Disputes does
not prevent Employee from filing a charge or claim with any other governmental
administrative agency as permitted by applicable law.

 

9.2.2.     Selection of Arbitrator. The parties may select an arbitrator
mutually agreeable to each party. If the parties cannot agree on an arbitrator
within 30 days, the parties shall request from the arbitration group a list of
five names drawn from its panel of employment arbitrators and each party shall
follow the striking procedure used by the arbitration group selected.

 

9.2.3.     Procedure for Arbitration. The arbitrator shall apply California
substantive law and the California Evidence Code to the proceeding. The demand
for arbitration must be in writing and made within the applicable statute of
limitations period. The parties shall be entitled to conduct reasonable
discovery, including conducting depositions and requesting documents, in
accordance with California Code of Civil Procedure 1283.5(a). The arbitrator
shall have the authority to resolve discovery disputes, including but not
limited to determining what constitutes reasonable discovery. The arbitrator
shall have all powers and remedies conferred by law, and shall prepare in
writing and provide to the parties a decision and award which includes factual
findings and the conclusions upon which such award is based.

 

6

 

 

9.2.4.     Binding Arbitration. Except as otherwise required by law, the
decision of the arbitrator shall be binding and conclusive on the parties.
Judgment upon the award rendered by the arbitrator may be entered in any court
having proper jurisdiction. The fees for the arbitrator and the arbitration
forum shall be shared equally by the parties hereto, unless Company is required
to pay for them by law. Each party shall bear its, his or her own fees and costs
incurred in connection with the arbitration except for any attorneys’ fees or
costs which are awarded by the Arbitrator pursuant this Agreement or statute
which provides for recovery of such fees and/or costs; however, Employee shall
not be required to bear any type of expense that Employee would not be required
to bear if he or she were bringing the action in court. The arbitration and the
parties’ agreement therefore shall be deemed to be self-executing, and if either
party fails to appear at any properly-noticed arbitration proceeding, an award
may be entered against such party despite said failure to appear.
Notwithstanding any other agreement between the parties, any statutorily imposed
remedies awarded to either Employee or Company pursuant to arbitration under
this provision shall not be limited.

 

9.2.5.     Waiver of Jury. Both the Company and Employee understand and agree
that by using arbitration to resolve any Claims between Employee and Company
they are giving up any right that they may have to a judge or jury trial with
regard to those Claims. Both parties acknowledge that they are entering into
this Agreement voluntarily and have independently negotiated and agreed upon
this Section 9.2.5.

 

9.3.          Severability. In the event that any covenant, condition, or other
provision contained in this Agreement is held to be unenforceable, invalid,
void, or illegal by a court of competent jurisdiction, the unenforceable,
invalid, void, or illegal provision will be deemed severable from the remainder
of this Agreement and will in no way affect, impair, or invalidate any other
covenant, condition, or other provision contained in this Agreement. If the
condition, covenant, or other provision would be deemed invalid due to its scope
or breadth, the covenant, condition, or other provision will be deemed valid to
the extent of the scope or breadth permitted by law.

 

9.4.          Assignment, Successors and Assigns. Employee has no right to
assign, delegate, or otherwise transfer this Agreement, or any of Employee’s
rights, duties, or any other interests in this Agreement to any party, and any
purported assignment will be null and void. Company may, without notice to
Employee and without Employee’s prior consent or approval, assign, delegate, and
transfer its rights and obligations under this Agreement to any successor
corporation or entity which continues the business of Company. This Agreement
will inure to and be binding upon each of the Parties and their respective legal
representatives, heirs, successors, and permissible assigns, but this provision
is not intended to modify the restrictions on assignment by Employee set forth
above.

 

7

 

 

9.5.          Modification and Waiver. Any modification of this Agreement will
be effective only if it is in writing signed by the party to be charged. No
waiver of any of the provisions of this Agreement will be deemed, or will
constitute, a waiver of any other provision, whether or not similar, nor will
any waiver constitute a continuing waiver.

 

9.6.          Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of, which will be deemed an original, but all of
which together will constitute one and the same instrument. Faxed and emailed
.pdf copies of signatures will be valid and binding.

 

9.7.          Entire Agreement. This Agreement supersedes any and all other
agreements, whether oral or in writing, between the Parties with respect to the
compensation of Employee by Company and contains all agreements between the
parties relating to such compensation. Each party to this Agreement acknowledges
that no representations, inducements, promises, or agreements, oral or written,
have been made by any party, or anyone acting on behalf of any party, that are
not embodied in this Agreement, and that no other agreement, statement, or
promise not contained in this Agreement will be valid or binding.

 

“Company”           /s/Nikolas Konstant   Date: September 18, 2012 By: Nikolas
Konstant     Its: Chairman           “Employee”           /s/ Martin Cox  
Date:    September 13, 2012      Martin R. Cox    

 

8

 